      Case 1:19-cr-00463-DLC Document 198 Filed 01/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :             S2 19cr463-03(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSE BAEZ,                             :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced on February 5,

2021 at 12 p.m.   Due to the recent spike in COVID-19 cases, an

in-court proceeding may not be available to the defendant or may

present significant health risks to participants.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by January 29, 2021:

       1) Does the defendant consent to be sentenced through
          videoconference technology?

       2) If the defendant is unable to arrange for a
          videoconference proceeding, does the defendant consent
          to be sentenced at a telephone conference proceeding?
         Case 1:19-cr-00463-DLC Document 198 Filed 01/21/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:       New York, New York
             January 21, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
